EXHIBIT 10.101

LIMITED WAIVER AND AMENDMENT NO. 2

TO

LOAN AND SECURITY AGREEMENT

     THIS LIMITED WAIVER AND AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into this 2nd day of March, 2009, by and among
each of Global Med Technologies, Inc. and PeopleMed, Inc., each with its
principal place of business at 12600 West Colfax Avenue, Suite C-420, Lakewood,
CO 80215 (individually and collectively, "Borrower") and PARTNERS FOR GROWTH II,
L.P. (“PFG”). Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).

RECITALS

     A. Borrower and PFG have entered into that certain Loan and Security
Agreement dated as of July 18, 2008 (as amended, restated, or otherwise
modified, the “Loan Agreement”, and together with such documents, instruments
and security agreements as were executed reasonably contemporaneously with or in
connection with the Loan Agreement, the “Loan Documents”).

     B.  Borrower and PFG entered into that certain Amendment No. 1 to Loan and
Security Agreement dated as of October 1, 2008 (the ‘First Amendment).

     C.  Borrower is unable to comply with the Minimum Monthly Liquidity and
Free Cash Flow financial covenants set forth in the Schedule to the Loan
Agreement (the “Specified Defaults”).

     D.  The parties mutually desire to set forth the conditions under which PFG
will (i) conditionally waive the Specified Defaults for the period ending
December 31, 2008, and (ii) amend the Loan Agreement so as to allow Borrower to
maintain compliance with the terms of the Loan Agreement.

     E.  Subject to the representations and warranties of Borrower herein and
upon the terms and conditions set forth in this Amendment, PFG is willing to
modify the Loan Agreement as set forth herein.

AGREEMENT

     NOW, THEREFORE, in consideration of the foregoing Recitals, incorporated by
reference herein, and intending to be legally bound, the parties hereto agree as
follows:

     1.  LIMITED WAIVER. Subject to each of the following conditions: (a)
satisfaction of the terms of Section 5 hereof; (b) there being no Default or
Event of Default under the Loan Documents other than the Specified Defaults, PFG
hereby agrees to waive the Specified Defaults for the period ending December 31,
2008.

--------------------------------------------------------------------------------



     2.    AMENDMENTS TO LOAN AGREEMENT. The Loan Agreement is hereby amended as
set forth below with prospective effect (subject to any conditions set forth
below with respect to any specific amendment):

             2.1  The “Amortization Trigger” provision in Section 1 of the
Schedule is hereby amended to read in its entirety as follows:

“ Amortization Trigger:

 

If at any time and from time to time Borrower fails maintain the minimum Free
Cash Flow thresholds set forth in the table immediately following this
paragraph, PFG shall have the right, but not the obligation, to require Borrower
to amortize the loan (the “Amortization Right”) as if it were, ab initio, a
thirty-six month fully-amortized term loan, with the first payment on the first
Business Day of the month following Borrower’s receipt of PFG’s written election
to amortize the Loan (the “Amortization Election” and such first payment due
date, the “Amortization Date”). Each such payment shall equal to the monthly
principal payment that would be due if the Loan were a term loan amortized over
thirty-six months, plus accrued interest on outstanding principal thereon for
each such month. For example, if Borrower failed to meet the minimum Free Cash
Flow test 6 months after the date hereof and PFG delivered an Amortization
Election to Borrower, Borrower would have to pay PFG on the Amortization Date
and each month thereafter until the Maturity Date the sum of $41,667, plus
interest thereon. At the Maturity Date, Borrower would pay any and all remaining
outstanding principal (approximately $250,002 [$41,667 x 6 months]) together
with any unpaid interest thereon and all other monetary Obligations. For the
avoidance of doubt, the thresholds below determine PFG’s right to require
Borrower to amortize the Loan, and such provisions and right are distinct from
the minimum Free Cash Flow financial covenant set forth in Section 5 of this
Schedule.”

    Cumulative Period Amount     Three (3) months ending March 31, 2009   
$600,000    Six (6) months ending June 30, 2009    $1,000,000    Nine (9) months
ending September 30, 2009    $1,800,000    Twelve (12) months ending December
31, 2009    $2,400,000 


 

2

--------------------------------------------------------------------------------





  Three (3) months ending March 31, 2010    $600,000    Six (6) months ending
June 30, 2010    $1,000,000    Nine (9) months ending September 30, 2010   
$1,800,000    Twelve (12) months ending December 31, 2010    $2,400,000  Three
(3) months ending March 31, 2011  $600,000  Six (6) months ending June 30, 2011 
$1,000,000  Nine (9) months ending September 30, 2011  $1,800,00 Twelve (12)
months ending December 31, 2011  $2,400,000 



             2.2   The Minimum Monthly Liquidity Ratio set forth in Section 5 of
the Schedule is hereby amended to read, together with its associated
definitions, as follows:

         Minimum Monthly                   Liquidity Ratio:    A Monthly
Liquidity Ratio of not less than the ratios set forth          below for the
corresponding periods:                Period    Ratio            Through
December 31, 2009, inclusive    1.10 : 1.00            January 1, 2010 through
the Maturity Date    1.25 : 1.00      Liquidity Ratio Definition:    The term
“Monthly Liquidity Ratio” means, as measured          monthly, a ratio of cash,
Cash Equivalents and marketable          securities, plus net billed Accounts to
total consolidated          Funded Debt, tested on a monthly basis.           


             2.3  The Minimum Monthly Liquidity Ratio set forth in Section 5 of
the Schedule is hereby amended to read, together with its associated
definitions, as follows:

“ Minimum Free Cash Flow:   Tested on a calendar quarterly basis, Borrower shall
maintain           minimum “Free Cash Flow” in the amounts set forth below for
the         corresponding cumulative periods:  

3

--------------------------------------------------------------------------------



Cumulative Period  Amount    Three (3) months ending March 31, 2009 $400,000    
  Six (6) months ending June 30, 2009    $600,000        Nine (9) months ending
September 30, 2009    $1,000,000        Twelve (12) months ending December 31,
2009    $2,000,000        Each quarter thereafter to be determined based    TBD 
    on Borrower’s 2010 financial forecast, to be          delivered to PFG not
later than November 30,          2009.        Free Cash          Flow
Definition:    “Free Cash Flow” means EBITDA, less (ii) capital     
expenditures, including capitalized software development      costs.”     


     3.   BORROWER’ REPRESENTATIONS, WARRANTIES AND COVENANTS. Borrower
represents, warrants and covenants that:

     (a) immediately upon giving effect to this Amendment (i) the
representations and warranties contained in the Loan Documents, including
without limitation, the Representations, are true, accurate and complete in all
material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Default or Event of Default has
occurred and is continuing, other than the Existing Defaults;

     (b) Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;

     (c) the certificate of incorporation, bylaws and other organizational
documents of Borrower delivered to PFG on the Effective Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect, without further amendment or
other Board of Directors or stockholder action;

     (d) the execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended,
has been duly authorized by all necessary corporate action on the part of
Borrower, including any and all requisite stockholder consents;

     (e) this Amendment has been duly executed and delivered by Borrower and
constitutes the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights;

4

--------------------------------------------------------------------------------



     (f) as of the date hereof, it has no defenses against the obligations to
pay any amounts under the Obligations and it has no claims of any kind against
PFG. Borrower acknowledges that PFG has acted in good faith and has conducted in
a commercially reasonable manner its relationship with Borrower in connection
with this Amendment and in connection with the Loan Documents; and

     (g) Any update to Borrower’s Representations delivered to PFG in connection
with this Amendment is true and correct in all material respects.

     Borrower understands and acknowledges that PFG is entering into this
Amendment in reliance upon, and in partial consideration for, the above
representations and warranties, and agrees that such reliance is reasonable and
appropriate.

     4.  LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as written and shall not be deemed (a) to be a forbearance, waiver or
modification of any other term or condition of the Loan Agreement or of any
other instrument or agreement referred to therein or to prejudice any right or
remedy which PFG may now have or may have in the future under or in connection
with the Loan Agreement or any instrument or agreement referred to therein; (b)
to be a consent to any future amendment or modification, forbearance or waiver
to any instrument or agreement the execution and delivery of which is consented
to hereby, or to any waiver of any of the provisions thereof; (c) to be a waiver
of any Default under than the Specified Defaults; or (d) to limit or impair
PFG’s right to demand strict performance of all terms and covenants as of any
date. The Loan Agreement, as amended hereby, shall continue in full force and
effect, and the amendment of the Loan Agreement shall not be deemed to be a
forbearance or waiver of any Default under the Loan Agreement, other than the
Specified Defaults.

     5.  EFFECTIVENESS. Subject to the satisfaction of the conditions set forth
below (whether performance is required on or after the date hereof) and any
additional conditions set forth in the amendments to the Loan Agreement set
forth in Section 1 hereof, this Amendment shall become effective on the date
hereof, but shall continue to be subject to the satisfaction of all the
following conditions:

             5.1 No Default Under Senior Loan. Borrower shall be in full
compliance with the Senior Loan Documents, as amended, and the Senior Lender
shall not have exercised any remedies under the Senior Loan Documents or given
notice of the intention to do so and Borrower shall have promptly provided
evidence of any waiver, forbearance or amendment of the Senior Loan Documents by
the Senior Lender.

             5.2 Authorization, Execution and Delivery. Borrower shall have duly
authorized, executed and delivered to PFG this Amendment and any other documents
PFG may require in connection with this Amendment.

5

--------------------------------------------------------------------------------

             5.3 Payment of PFG Expenses. Borrower shall pay upon demand all PFG
Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred in connection with this Amendment.

             5.4 Amended and Restated Warrant. Borrower shall have taken all
corporate actions required to and shall have authorized, executed and delivered
that certain Amended and Restated Warrant of even date herewith, amending and
restating the Warrant issued to PFG on the Original Issue Date (as defined in
the Amended and Restated Warrant).

             5.5 Priority of Liens. PFG shall have on the date hereof a
first-priority security interest and lien in Collateral, subject only to the
lien of the Senior Lender and other Permitted Liens.

             5.6 Waiver Fee and Warrant Amendment Fee. Borrower shall have paid
PFG a Waiver Fee equal to $2,500 and a Warrant Amendment Fee equal to $23,100,
with the Warrant Amendment Fee representing the difference between the Exchange
Price of $0.72 (as amended on March 2, 2009) and $.050, the estimated fair
market value of Borrower’s Common Stock on or about the amendment date times
105,000, the number of shares of Warrant Stock exchangeable under the Amended
and Restated Warrant.

     For the avoidance of doubt, the failure whenever occurring of any of the
foregoing conditions shall result in the termination of (i) any express or
implied forbearances or waivers of non-compliance of Borrower prior to the date
hereof, all of which shall be deemed rescinded, and (ii) at the election of PFG,
any conditional amendments to the Loan Agreement made in Section 1 hereof shall
be deemed rescinded.

     6.  COUNTERPARTS. This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this Amendment.

     7.  INTEGRATION; CONSTRUCTION. The Loan Documents, the First Amendment,
this Amendment, the Amended and Restated Warrant and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by PFG
with respect to Borrower shall remain in full force and effect. The title of
this Agreement and section headings are for the readers’ convenience only and
shall be ignored for purposes of integration into the Loan Agreement. The term
“Schedule” means the Schedule to the Loan Agreement. Quotation marks, if any,
around amended provisions to the Loan Agreement are for the convenience of
reading only and are not to be construed substantively. The General Provisions
set forth in Section 8 of the Loan Agreement are incorporated herein by
reference.

6

--------------------------------------------------------------------------------

     8.  GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and PFG each submit to the exclusive jurisdiction of the State and
Federal courts in San Francisco County, California.

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first written above.

Borrower:  PFG:  Global Med Technologies, Inc.  PARTNERS FOR GROWTH II, L.P.   
  By /s/ Karen B. Davis   By  /s/ Lorraine Nield             President or Vice
President/CFO   

By  /s/ Kim Geist
      Secretary or Ass't Secretary

Name: Lorraine Nield
Title:  Manager, Partners for Growth II, LLC
           Its General Partner

Borrower:
PeopleMed.com, Inc.

By  /s/ Karen B. Davis
      President or Vice President/CFO

By  /s/ Kim Geist
      Secretary or Ass't Secretary


8

--------------------------------------------------------------------------------